STONE, J.
An act was approved January 29th, 1879 (Pamph. Acts, 208), “ to authorize the Commissioners Courts of ” several counties, of which Jackson is one, “ to lay off said counties into four commissioners’ districts.” It is inferable from the complaint, or relation in this cause, and particularly from the exhibit thereto, that the Court of County Commissioners of Jackson county obeyed this mandatory statute, and laid off their county into four commissioners’ districts. The exhibit shows, that each of the candidates voted for was designated as a candidate for a particular district, distinguishing them by the numerals 1, 2, 3, 4. Three candidates were voted for, as of the first district, of whom Spiller was declared elected, he receiving 1,794 votes. The next highest vote was for Hodges, of the fourth district, he receiving 1,484 votes. The next highest was Shipp, he receiving 1,003 votes, for the second district.' Inglis, the relator, was voted for as of the second district, and received 965 votes, the next highest number of votes cast in the election for county commissioners. He could not claim election for the second district, for Shipp had received a larger vote for that district than he had. For the third district there were six candidates voted for, and Nicholson received 889 votes, the largest number polled for any candidate for that- district. His vote, it will be seen, was less than that cast for Inglis, and on that account the latter claims the office.
The statute under which these districts were laid off, is somewhat unusual in its provisions. All the qualified voters of the county vote for each member of the court; but the commissioners “ shall reside in the district for which they are severally elected.” We think this language furnishes a key for the interpretation of the statute. It shows that the commissioners, although voted for by the whole county, are nevertheless elected for a particular district. To accomplish this, the voter’s ballot’must not only express the name of the person for whom it is cast, but must go further, and designate the number of the district, for which he proposes to elect such person. Less than this can not carry out the purpose of the statute, which is, that a commissioner shall be elected for each district separately. And the statute provides that the commissioner shall reside in the district for which he is elected,. Possibly, a removal into the district before taking the office would satisfy this last condition; but we need not decide this.
*184The relation in this case is fatally defective. It not only fails to show that Inglis was elected commissioner for the third district, but it shows he did not receive a vote for that office; and it fails to aver he resided in that district, when he instituted the present proceedings. The demurrer of defendant was rightly sustained.
Affirmed,